Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
In response to the office action mailed on 10/08/2021, applicant filed an amendment on 12/06/2021. Claims 1-47 were previously cancelled.  The pending claims are 48-49. 
Terminal Disclaimer
3.	The terminal disclaimer filed on 12/06/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S Patents 10762908, 10115402, and 9508350 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claims 48-49 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art Jelinek (US 2005/0154584) relates to a method for improving concealment of frame erasure caused by frames of an encoded sound signal erased during transmission from an encoder to a decoder, and for accelerating recovery of the decoder after non erased frames of the encoded sound signal have been received, comprising: determining, in the encoder, concealment/recovery parameters; transmitting to the decoder the concealment/recovery parameters determined in the encoder; and in the decoder, conducting erasure frame concealment and decoder recovery in response to the received concealment/recovery parameters.
The prior art Wang (US 2002/0138795) relates to a beat-pattern based error concealment system and method which detects drum-like beat patterns of music signals on the encoder side of 
The prior art does not teach or suggest an audio encoding device and method for encoding an audio signal consisting of a plurality of frames by: encoding the audio signal; and estimating and encoding auxiliary information about a temporal change of power of the audio signal, the auxiliary information being used in packet loss concealment in decoding of the audio signal, wherein in the auxiliary information encoding step, the audio encoding device estimates and encodes a flag of sudden change of power, as the auxiliary information, when the flag indicates a predetermined mode, the audio encoding device further estimates and encodes quantized transient power at a part different than a whole currently encoded frame, as the auxiliary information, wherein the auxiliary information contains only the flag and the quantized transient power, and when the flag does not indicate the predetermined mode, the audio encoding device does not include the quantized transient power in the auxiliary information, as claimed by independent claims 48 and 49.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ABDELALI SERROU/            Primary Examiner, Art Unit 2659